DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al., US 20150066027, herein referred to as "Garrison", in view of Hanna, US 20100057081, herein referred to as "Hanna".
Regarding claim 1, Garrison discloses a surgical instrument (Figures 1 and 3: forceps 10), comprising: an end effector (Figures 1-3: end effector assembly 100), comprising: a proximal end (Figure 2A: proximal end is end adjacent to proximal flange portion 123); a distal end (Figure 2B: distal end is end adjacent to distal tip 224 of rod member 220); a first jaw (Figures 1-3: jaw member 110) comprising a first electrode (Figures 2A and 3: electrically-conductive plate 112); and a second jaw (Figures 1-3: jaw member 120), wherein one of the first jaw and the second jaw is movable relative to the other of the first jaw and the second jaw from an open position to a closed position (Figures 2A-2B and [0044]) to grasp tissue between the first jaw and the second jaw ([0043]: “As such, energy may be selectively supplied to plates 112, 122, e.g., via actuating activation button 92 of activation assembly 90, for conduction therebetween and through tissue grasped between jaw members 110, 120 to treat, e.g., seal, tissue, when switch assembly 300 (FIG. 3) is disposed in the first condition.”), and wherein the second jaw (Figures 1-3: jaw member 120) comprises: a second electrode (Figures 2A and 3: electrically-conductive plate 122), wherein the first electrode (Figures 2A and 3: electrically-conductive plate 112) and the second electrode (Figures 2A and 3: electrically-conductive plate 122) cooperate to deliver bipolar energy to the tissue in a bipolar cycle ([0010] and [0043]: “End effector assembly 100 defines a bipolar configuration wherein plate 112 is charged to a first electrical potential and plate 122 is charged to a second, different electrical potential to create an electrical potential gradient therebetween for conducting energy between plates 112, 122 and through tissue grasped therebetween for treating e.g., sealing, tissue.”); and a monopolar electrode (Figure 2B: energizable rod member 220 of monopolar assembly 200) centrally disposed down a length of the end effector (Figure 2B: end effector 100 and energizable rod member 220 of monopolar assembly 200), wherein the monopolar electrode (Figure 2B: energizable rod member 220 of monopolar assembly 200) is electrically isolated from the first electrode and the second electrode (Figures 2A and 3: electrically-conductive plates 112 and 122 and Figure 2B: insulative sleeve 210 and [0045]), and wherein the monopolar electrode (Figure 2B: energizable rod member 220 of monopolar assembly 200) is configured to employ monopolar energy to cut the tissue in a monopolar cycle ([0006]: “Monopolar instruments have the ability to rapidly move through tissue and dissect through narrow tissue planes.” and [0041]: “a monopolar assembly 200 selectively deployable (see FIGS. 2A-2B) from shaft 12 about end effector assembly 100 for treating and/or dissecting tissue.” and [0045] and [0049]). Garrison does not explicitly disclose a surgical instrument wherein the monopolar electrode comprises a wedge shape, wherein the wedge shape graduates in width along the length of the end effector.
However, Hanna teaches a surgical instrument (Figure 1: forceps 10) wherein the electrode (Figures 3A-3D: electrode 212) comprises a wedge shape ([0038]: “are connected at their respective proximal ends, 211a and 221a, by a suitable pivot mechanism 230 and rotatable about pivot pin 232. The electrodes 212 and 222 are configured to be wedge-shaped,”), wherein the wedge shape graduates in width along the length of the end effector ([0038]-[0039]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the monopolar electrode of the surgical instrument disclosed by Garrison so that the electrode is wedge-shaped as taught by Hanna, so that the electrode can squeeze tissue toward the proximal end of the end effector assembly (Hanna [0039]).
Regarding claim 3, Garrison in view of Hanna discloses the surgical instrument of claim 1, and Garrison further discloses an electrosurgical instrument wherein the monopolar cycle ([0012]) is performed after the bipolar cycle ([0010] and [0051]).
Regarding claim 5, Garrison in view of Hanna discloses the surgical instrument of claim 1, and Garrison further discloses an electrosurgical instrument wherein the monopolar cycle ([0012]) and the bipolar cycle ([0010]) are asynchronously activated in a tissue treatment cycle ([0051]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Hanna, further in view of Mayer et al., US 20170065331, herein referred to as "Mayer".
Regarding claim 2, Garrison in view of Hanna discloses the surgical instrument of claim 1, but Garrison in view of Hanna does not explicitly disclose a surgical instrument wherein the first jaw and the second jaw are laterally curved.
However, Mayer teaches a surgical instrument (Figure 2: tool 16) wherein the first jaw (Figure 2: first branch 18) and the second jaw (Figure 2: second branch 19) are laterally curved (Figure 2 and [0017]: “It is also possible that the tissue support surface of the cutting electrode impact region be partially curved, trough-shaped or wedge-shaped in order to aid this centering function.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the first and second jaws are laterally curved as taught by Mayer in order to enhance the centering function of the cutting element of the device (Mayer [0017]).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Hanna, further in view of Newton et al., US 20080287948, herein referred to as "Newton".
Regarding claim 4, Garrison in view of Hanna discloses the surgical instrument of claim 1, but Garrison in view of Hanna does not explicitly disclose a surgical instrument wherein the monopolar cycle is performed independent of the bipolar cycle.
However, Newton teaches a surgical instrument (Figure 1: instrument 12) wherein the monopolar cycle is performed independent of the bipolar cycle (Figures 2-6 and [0010]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the monopolar cycle is performed independent of the bipolar cycle as taught by Newton so that the instrument can have energy that is mostly bipolar, mostly monopolar, equal amounts of bipolar and monopolar, entirely bipolar, or entirely monopolar based on what the procedure requires (Newton [0010]). 
Regarding claim 6, Garrison in view of Hanna discloses the surgical instrument of claim 1, but Garrison in view of Hanna does not explicitly disclose a surgical instrument wherein the monopolar cycle is initiated after initiation of the bipolar cycle and before termination of the bipolar cycle in a tissue treatment cycle.
However, Newton teaches a surgical instrument (Figure 1: instrument 12) wherein the monopolar cycle is initiated after initiation of the bipolar cycle and before termination of the bipolar cycle in a tissue treatment cycle ([0015]-[0016] and [0038]: “various combinations of simultaneous or sequential bipolar and monopolar signals can be applied to the tissue”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the monopolar cycle is initiated after the bipolar cycle is initiated and before the bipolar cycle is terminated as taught by Newton so that the tissue can receive both monopolar and bipolar energy simultaneously (Newton [0010]). 

Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Worrell et al., US 20170238991, herein referred to as "Worrell 1".
Regarding claim 7, Garrison discloses a surgical instrument (Figures 1 and 3: forceps 10), comprising: an end effector (Figures 1-3: end effector assembly 100), comprising: a proximal end (Figure 2A: proximal end is end adjacent to proximal flange portion 123); a distal end (Figure 2B: distal end is end adjacent to distal tip 224 of rod member 220); a first jaw (Figures 1-3: jaw member 110) comprising a first electrode (Figures 2A and 3: electrically-conductive plate 112); and a second jaw (Figures 1-3: jaw member 120), wherein one of the first jaw and the second jaw is movable relative to the other of the first jaw and the second jaw from an open position to a closed position (Figures 2A-2B and [0044]) to grasp tissue between the first jaw and the second jaw ([0043]: “As such, energy may be selectively supplied to plates 112, 122, e.g., via actuating activation button 92 of activation assembly 90, for conduction therebetween and through tissue grasped between jaw members 110, 120 to treat, e.g., seal, tissue, when switch assembly 300 (FIG. 3) is disposed in the first condition.”), and wherein the second jaw (Figures 1-3: jaw member 120) comprises: a second electrode (Figures 2A and 3: electrically-conductive plate 122), wherein the first electrode (Figures 2A and 3: electrically-conductive plate 112) and the second electrode (Figures 2A and 3: electrically-conductive plate 122) cooperate to deliver bipolar energy to the tissue in a bipolar cycle ([0010] and [0043]: “End effector assembly 100 defines a bipolar configuration wherein plate 112 is charged to a first electrical potential and plate 122 is charged to a second, different electrical potential to create an electrical potential gradient therebetween for conducting energy between plates 112, 122 and through tissue grasped therebetween for treating e.g., sealing, tissue.”); and a monopolar electrode (Figure 2B: energizable rod member 220 of monopolar assembly 200) electrically isolated from the first electrode and the second electrode (Figures 2A and 3: electrically-conductive plates 112 and 122 and Figure 2B: insulative sleeve 210 and [0045]), and wherein the monopolar electrode (Figure 2B: energizable rod member 220 of monopolar assembly 200) is configured to employ monopolar energy to cut the tissue in a monopolar cycle ([0006]: “Monopolar instruments have the ability to rapidly move through tissue and dissect through narrow tissue planes.” and [0041]: “a monopolar assembly 200 selectively deployable (see FIGS. 2A-2B) from shaft 12 about end effector assembly 100 for treating and/or dissecting tissue.” and [0045] and [0049]). Garrison does not explicitly disclose a surgical instrument wherein the monopolar electrode comprises a compliant flex-circuit substrate centrally disposed down a length of the end effector; and an electrically conductive member disposed onto the compliant flex-circuit substrate. 
However, Worrell 1 teaches a surgical instrument (Figure 165: end effector 4200) wherein the monopolar electrode (Figures 165-166: distal monopolar electrode 4206) comprises a compliant flex-circuit substrate (Figures 165-166: flexible circuit electrode 4204) centrally disposed down a length of the end effector (Figure 165: flexible circuit electrode 4204 is centrally disposed down a length of end effector 4200); and an electrically conductive member (Figure 165-166: lateral bipolar electrodes 4208a-4208c) disposed onto the compliant flex-circuit substrate (Figures 165-166: flexible circuit electrode 4204).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the monopolar electrode comprises a compliant flex-circuit substrate as taught by Worrell 1 so that the electrode can incorporate a variety of lead lengths and active and/or passive components (Worrell 1 [0344]).
Regarding claim 9, Garrison in view of Worrell 1 discloses the surgical instrument of claim 7, and Garrison further discloses an electrosurgical instrument wherein the monopolar cycle ([0012]) is performed after the bipolar cycle ([0010] and [0051]).
Regarding claim 11, Garrison in view of Worrell 1 discloses the surgical instrument of claim 7, and Garrison further discloses an electrosurgical instrument wherein the monopolar cycle ([0012]) and the bipolar cycle ([0010]) are asynchronously activated in a tissue treatment cycle ([0051]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Worrell, further in view of Mayer.
Regarding claim 8, Garrison in view of Worrell 1 discloses the surgical instrument of claim 7, but Garrison in view of Worrell 1 does not explicitly disclose a surgical instrument wherein the first jaw and the second jaw are laterally curved.
However, Mayer teaches a surgical instrument (Figure 2: tool 16) wherein the first jaw (Figure 2: first branch 18) and the second jaw (Figure 2: second branch 19) are laterally curved (Figure 2 and [0017]: “It is also possible that the tissue support surface of the cutting electrode impact region be partially curved, trough-shaped or wedge-shaped in order to aid this centering function.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the first and second jaws are laterally curved as taught by Mayer in order to enhance the centering function of the cutting element of the device (Mayer [0017]).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Worrell 1, further in view of Newton.
Regarding claim 10, Garrison in view of Worrell 1 discloses the surgical instrument of claim 7, but Garrison in view of Worrell 1 does not explicitly disclose a surgical instrument wherein the monopolar cycle is performed independent of the bipolar cycle.
However, Newton teaches a surgical instrument (Figure 1: instrument 12) wherein the monopolar cycle is performed independent of the bipolar cycle (Figures 2-6 and [0010]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the monopolar cycle is performed independent of the bipolar cycle as taught by Newton so that the instrument can have energy that is mostly bipolar, mostly monopolar, equal amounts of bipolar and monopolar, entirely bipolar, or entirely monopolar based on what the procedure requires (Newton [0010]). 
Regarding claim 12, Garrison in view of Worrell 1 discloses the surgical instrument of claim 7, but Garrison in view of Worrell 1 does not explicitly disclose a surgical instrument wherein the monopolar cycle is initiated after initiation of the bipolar cycle and before termination of the bipolar cycle in a tissue treatment cycle.
However, Newton teaches a surgical instrument (Figure 1: instrument 12) wherein the monopolar cycle is initiated after initiation of the bipolar cycle and before termination of the bipolar cycle in a tissue treatment cycle ([0015]-[0016] and [0038]: “various combinations of simultaneous or sequential bipolar and monopolar signals can be applied to the tissue”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the monopolar cycle is initiated after the bipolar cycle is initiated and before the bipolar cycle is terminated as taught by Newton so that the tissue can receive both monopolar and bipolar energy simultaneously (Newton [0010]). 

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Heard et al., US 20140005663, herein referred to as "Heard".
Regarding claim 13, Garrison discloses a surgical instrument (Figures 1 and 3: forceps 10), comprising: an end effector (Figures 1-3: end effector assembly 100), comprising: a proximal end (Figure 2A: proximal end is end adjacent to proximal flange portion 123); a distal end (Figure 2B: distal end is end adjacent to distal tip 224 of rod member 220); a first jaw (Figures 1-3: jaw member 110) comprising a first electrode (Figures 2A and 3: electrically-conductive plate 112); and a second jaw (Figures 1-3: jaw member 120), wherein one of the first jaw and the second jaw is movable relative to the other of the first jaw and the second jaw from an open position to a closed position (Figures 2A-2B and [0044]) to grasp tissue between the first jaw and the second jaw ([0043]: “As such, energy may be selectively supplied to plates 112, 122, e.g., via actuating activation button 92 of activation assembly 90, for conduction therebetween and through tissue grasped between jaw members 110, 120 to treat, e.g., seal, tissue, when switch assembly 300 (FIG. 3) is disposed in the first condition.”), and wherein the second jaw (Figures 1-3: jaw member 120) comprises: a second electrode (Figures 2A and 3: electrically-conductive plate 122), wherein the first electrode (Figures 2A and 3: electrically-conductive plate 112) and the second electrode (Figures 2A and 3: electrically-conductive plate 122) cooperate to deliver bipolar energy to the tissue in a bipolar cycle ([0010] and [0043]: “End effector assembly 100 defines a bipolar configuration wherein plate 112 is charged to a first electrical potential and plate 122 is charged to a second, different electrical potential to create an electrical potential gradient therebetween for conducting energy between plates 112, 122 and through tissue grasped therebetween for treating e.g., sealing, tissue.”); and a monopolar electrode (Figure 2B: energizable rod member 220 of monopolar assembly 200) centrally disposed down a length of the end effector (Figure 2B: end effector 100 and energizable rod member 220 of monopolar assembly 200), wherein the monopolar electrode (Figure 2B: energizable rod member 220 of monopolar assembly 200) is electrically isolated from the first electrode and the second electrode (Figures 2A and 3: electrically-conductive plates 112 and 122 and Figure 2B: insulative sleeve 210 and [0045]), and wherein the monopolar electrode (Figure 2B: energizable rod member 220 of monopolar assembly 200) is configured to employ monopolar energy to cut the tissue in a monopolar cycle ([0006]: “Monopolar instruments have the ability to rapidly move through tissue and dissect through narrow tissue planes.” and [0041]: “a monopolar assembly 200 selectively deployable (see FIGS. 2A-2B) from shaft 12 about end effector assembly 100 for treating and/or dissecting tissue.” and [0045] and [0049]). Garrison does not explicitly disclose a surgical instrument wherein the monopolar electrode comprises an electrically conductive wire. 
However, Heard teaches a surgical instrument (Figures 8A-8B: end effector assembly 600) wherein the monopolar electrode (Figures 8A-8B: monopolar wire member 630) comprises an electrically conductive wire ([0081]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that monopolar electrode comprises an electrically conductive wire so that the electrode can be completely retracted and can be rotatable (Heard [0081]).
Regarding claim 14, Garrison in view of Heard discloses the surgical instrument of claim 13, and Garrison further discloses an electrosurgical instrument wherein the monopolar cycle ([0012]) is performed after the bipolar cycle ([0010] and [0051]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Heard, further in view of Newton.
Regarding claim 15, Garrison in view of Heard discloses the surgical instrument of claim 13, but Garrison in view of Heard does not explicitly disclose a surgical instrument wherein the monopolar cycle is performed independent of the bipolar cycle.
However, Newton teaches a surgical instrument (Figure 1: instrument 12) wherein the monopolar cycle is performed independent of the bipolar cycle (Figures 2-6 and [0010]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the monopolar cycle is performed independent of the bipolar cycle as taught by Newton so that the instrument can have energy that is mostly bipolar, mostly monopolar, equal amounts of bipolar and monopolar, entirely bipolar, or entirely monopolar based on what the procedure requires (Newton [0010]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Heard, further in view of Worrell et al., US 20140214025, herein referred to as “Worrell 2”.
	Regarding claim 16, Garrison in view of Heard discloses the surgical instrument of claim 13, but Garrison in view of Heard does not explicitly disclose a surgical instrument wherein the electrically conductive wire comprises a flexible central portion.
However, Worrell 2 teaches a surgical instrument (Figure 15: end effector 440) wherein the electrically conductive wire comprises a flexible central portion ([0083]: “the electrodes are formed by flexible wires that extend along the mutually-facing interior surfaces of jaws” wherein a wire that is flexible throughout its entirety is flexible in its central portion).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the wire comprises a flexible portion as taught by Worrell 2 for the predictable result of the wire being able to move in different formations as necessary (MPEP Section 2143 I. B.).

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Heard, further in view of Worrell 1.
Regarding claim 17, Garrison in view of Heard discloses the surgical instrument of claim 13 with Heard disclosing an electrically conductive wire (Figures 8A-8B: monopolar wire member 630 and [0081]). Garrison in view of Heard does not explicitly disclose a surgical instrument further comprising a compliant member, wherein the electrically conductive structure is electrically isolated from the second jaw by the compliant member.
However, Worrell 1 teaches a surgical instrument (Figure 186) further comprising a compliant member (Figure 186: insulative substrate 4714 and [0689]: “The flexible circuit electrode assembly 4702 comprises a first flexible electrically insulative substrate 4714 (e.g., polyimide, polyester, fluorocarbon, or any polymeric material, or any combinations thereof)”), wherein the electrically conductive structure (Figure 186: electrode 4704) is electrically isolated from the second jaw (Figure 186: body 4726 of jaw member 4700) by the compliant member (Figure 186: insulative substrate 4714 is between body 4726 and electrode 4704).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the electrically conductive structure is isolated from the jaw by a compliant member as taught by Worrell 1 to ensure that more heat is applied to the tissue and not lost through thermal conductivity into the jaws (Worrell 1 [0434]).
Regarding claim 18, Garrison in view of Heard and Worrell 1 disclose the surgical instrument of claim 17, and Worrell 1 further discloses a surgical instrument (Figure 186) wherein the compliant member (Figure 186: insulative substrate 4714) comprises a deformable dielectric material ([0689]: “The flexible circuit electrode assembly 4702 comprises a first flexible electrically insulative substrate 4714 (e.g., polyimide, polyester, fluorocarbon, or any polymeric material, or any combinations thereof)” which could include a dielectric material [0345]: “The electrically insulative elements 56 can be formed of a dielectric material”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the compliant member is a deformable dielectric material as taught by Worrell 1 to ensure that more heat is applied to the tissue and not lost through thermal conductivity into the jaws (Worrell 1 [0434]).
Regarding claim 20, Garrison in view of Heard and Worrell 1 disclose the surgical instrument of claim 17 with Heard disclosing an electrically conductive wire (Figures 8A-8B: monopolar wire member 630 and [0081]). Worrell 1 further discloses a surgical instrument (Figure 186) wherein the compliant member comprises a first compliant member (Figure 186: insulative substrate 4714), wherein the first jaw (Figure 186 shows only one jaw of the two, but the device has two identical jaws [0689]: “The flexible circuit assembly 4702 may be attached to the upper jaw member, lower jaw member, or both.”) comprises a second compliant member (Figure 186: second flexible electrically insulative substrate 4710), and wherein the first compliant member (Figure 186: insulative substrate 4714) and the second compliant member (Figure 186: second flexible electrically insulative substrate 4710) electrically isolate the electrically conductive structure (Figure 186: electrode 4704) from the first jaw and the second jaw (Figure 186: insulative substrate 4714 is between body 4726 and electrode 4704 and second flexible electrically insulative substrate 4710 is between electrode 4704 and the second jaw (not pictured in Figure 186)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the electrically conductive structure is isolated from both jaws by compliant members as taught by Worrell 1 to ensure that more heat is applied to the tissue and not lost through thermal conductivity into the jaws (Worrell 1 [0434]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Heard and Worrell 1, further in view of Hanna.
Regarding claim 19, Garrison in view of Heard and Worrell 1 disclose the surgical instrument of claim 17 but does not explicitly disclose a surgical instrument wherein the compliant member is compressible. 
However, Hanna teaches a surgical instrument (Figures 4A-4B) wherein the compliant member (Figures 4A-4B: resilient member 492) is compressible ([0041]: “Resilient members 472 and 492 may be any compressible and/or flexible segment as is within the purview of those skilled in the art. In embodiments, resilient members 472 and 492 are springs.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Garrison so that the compliant member is compressible so that the tissue between the jaws may be compressed in a more parallel manner (Hanna [0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794